© PPL Corporation 2013 1st Quarter Earnings Call PPL Corporation May 2, 2013 Exhibit 99.2 © PPL Corporation 2013 2 Cautionary Statements and Factors That May Affect Future Results Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. © PPL Corporation 2013 3 First Quarter Earnings Results, Operational Overview and 2013 Earnings Forecast Segment Results and Financial Overview Q&A W. H. Spence P. A. Farr Agenda © PPL Corporation 2013 4 Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. Earnings Results © PPL Corporation 2013 5 Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. 2013 Ongoing Earnings Forecast Segment 2012A Original 2013E Midpoint Revised 2013E Midpoint Kentucky Regulated U.K. Regulated PA Regulated Supply Corporate and Other Total Revised forecast due to accelerated recognition of the common stock underlying the equity units. Net income forecast is unchanged. © PPL Corporation 2013 6 •RIIO Update –Final business plan to be filed with Ofgem by July 1, 2013 •Pennsylvania DSIC Filing Update –Expected implementation July 1, 2013 •Susquehanna-Roseland Update –Began construction of 500kV Lackawanna substation –Project cost estimate updated to $630 million Regulated Operational Overview © PPL Corporation 2013 7 Note:Total includes Residential, Commercial and Industrial customer classes as well as “Other”, which is not depicted on the charts above. Regulated Volume Variances © PPL Corporation 2013 8 •Susquehanna Update •Commercial operation of upgraded Rainbow hydroelectric plant in Montana Supply Operational Overview © PPL Corporation 2013 9 Weighted-Average Shares - Diluted EPS (1)Original Forecast of average common shares outstanding included the issuance of common stock to satisfy the 2012 forward equity sale, the DRIP and the settlement of the PPL Capital Funding equity units in 2013 and 2014. (2)Revised Forecast reflects PPL’s projected average shares outstanding after adjusting for the removal of equity issuances under the DRIP, the dilutive impact of the 2012 forward equity sale, and the full expected impact of common shares under the 2010 and 2011 Equity Units including the accelerated recognition of equity unit shares in the calculation of earnings per share effective January 1, 2013. The terms of the equity units have not changed, and the actual issuance of common stock under the terms of the equity units is still scheduled to occur July 1, 2013 and May 1, 2014 for the 2010 and 2011 Equity Units, respectively. Average Common Shares Outstanding (in millions) For the Year Ended Original Forecast(1) Revised Forecast(2) December 31, 2013 December 31, 2014 December 31, 2015 © PPL Corporation 2013 Accelerated recognition of common stock 10 2012A to 2013E Ongoing Earnings Walk Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. (1)Accelerated recognition of common stock related to the equity units resulted from the application of the if-converted accounting method for earnings per share calculation effective as of January 1, 2013. Margins:$0.20 O&M: ($0.04) Revenue:$0.22 O&M: ($0.07) Depr. ($0.05) Other:$0.02 Margins:$0.10 Depr.: ($0.02) Margins:($0.17) O&M: ($0.05) Depr.: ($0.02) Other: ($0.02) KY Reg:($0.02) U.K. Reg: ($0.06) PA Reg:($0.01) Supply:($0.02) KY Reg:($0.04) U.K. Reg: ($0.09) PA Reg:($0.02) Supply:($0.03) KY Reg:$0.03 U.K. Reg:$0.04 © PPL Corporation 2013 11 Q1 2013 Q1 2012 Change Kentucky Regulated U.K. Regulated Pennsylvania Regulated Supply Corporate and Other Total Ongoing Earnings Overview Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2013 12 1st Quarter 2012 EPS - Ongoing Earnings Gross margins O&M Depreciation Income taxes and other Dilution Total 2013 EPS - Ongoing Earnings Kentucky Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2013 13 1st Quarter 2012 EPS - Ongoing Earnings Utility revenue O&M Income taxes and other Dilution Total 2013 EPS - Ongoing Earnings U.K. Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2013 14 1st Quarter 2012 EPS - Ongoing Earnings Gross delivery margins O&M Interest Income taxes and other Dilution Total 2013 EPS - Ongoing Earnings Pennsylvania Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2013 15 1st Quarter 2012 EPS - Ongoing Earnings East energy margins West energy margins O&M Depreciation Interest Income taxes and other Dilution Total 2013 EPS - Ongoing Earnings Supply Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2013 16 Appendix © PPL Corporation 2013 17 A predominant rate-regulated business mix provides strong support for current dividend and a platform for future growth (1)Based on midpoint of revised forecast.Annualized dividend based on 1st quarter declaration. Actual dividends to be determined by Board of Directors. (2)From only regulated segments. (3)See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. $/Share Annualized Dividend Profile © PPL Corporation 2013 18 P U.K. Electricity Distribution Price Control Review Schedule RIIO-ED1 Timetable Provisional Timing Milestone September 2012 Publication of Strategy Consultation March 2013 Strategy decision published July 2013 DNOs submit and publish business plans October 2013 Initial assessment and fast-track Draft Determination published February 2014 Fast-track Final Determination published March 2014 Non-fast-track DNOs resubmit & publish business plans July 2014 Non-fast-track Draft Determination published November 2014 Non-fast-track Final Determination published December 2014 Statutory Consultation on license modifications April 1, 2015 New price control period commences Source:Ofgem Strategy Decision for RIIO-ED1, March 2013 Completed P P U. K. Electricity Distribution Price Control Review Schedule RIIO-ED1 Timetable• •Provisional Timing Milestone September 2012 Publication of Strategy Consultation March 2013 Strategy decision published July 2013 DNOs submit and publish business plans October 2013 Initial assessment and fast-track Draft Determination published February 2014 Fast-track Final Determination published March 2014 Non-fast-track DNOs resubmit & publish business plans July 2014 Non-fast-track Draft Determination published November 2014 Non-fast-track Final Determination published December 2014 Statutory Consultation on license modifications April 1, 2015 New price control period commences• Completed Source: Ofgem Strategy Decision for RIIO-ED1, March 2013© PPLCorporation201318 © PPL Corporation 2013 19 Regulated Volume Breakdown Note:Total sales include Residential, Commercial and Industrial customer classes as well as “Other”, which is not depicted on the charts above. 2012 weather-normalized electric sales volumes (in GWh) © PPL Corporation 2013 20 Enhancing Value Through Active Hedging Capacity revenues are expected to be $590 million and $560 million for 2013 and 2014, respectively. Note:As of March 31, 2013 (1)Represents expected sales of Supply segment based on current business plan assumptions. (2)The 2014 ranges of average energy prices for existing hedges were estimated by determining the impact on the existing collars resulting from 2014 power prices at the 5th and 95th percentile confidence levels. Enhancing Value Through Active Hedging2aseload Expected Generation(1) (Million MWhs) 50.1 50.4 East 41.7 41.8 West 8.4 8.6 Current Hedges (%) 98-100% 62-66% East 99-101% 66-68% West 92-94% 51-53% Average Hedged Price (Energy Only) ($/ MWh) (2) East $47-48 $40-42 West $41-42 $43-44 Current Coal Hedges (%) 100% 78% East 100% 69% West 100% 100% Average Hedged Consumed Coal Price (Delivered $/ Ton) East $79-80 $78-83 West $25-28 $26-31 Intermediate/Peaking Expected Generation(1) (Million MWhs) 9.1 8.4 Current Hedges (%) 44% 10%Capacity revenues are expected to be $590 million and $560 million for 2013 and 2014, respectively.Note: As of March 31, 2013(1) Represents expected sales of Supply segment based on current business plan assumptions. (2) The 2014 ranges of average energy prices for existing hedges were estimated by determining the impact on the existing collars resulting from 2014 power prices at the 5th and 95th percentile confidence levels. © PPLCorporation201320 © PPL Corporation 2013 * Competitive Generation Overview Note: As of March 31, 2013 (1) Includes owned and contracted generation. (2) Other includes PPAs, renewables and NUGS. 14.0 15.7 Millions of MWhs Total generation output(1) improved by 12% in 1Q 2013 compared to 1Q 2012 (2) © PPL Corporation 2013 22 24-hour average. NYMEX and TZ6NNY forward gas prices on 3/31/2013. Market Heat Rate PJM on-peak power price divided by TZ6NNY gas price. Market Prices Market Prices© PPLCorporation201322 Balance of 2013 2014 $49 $48 $33 $34 $41 $41 $36 $37 $27 $28 $31 $33 $4.12 $4.23 $4.31 $4.46 11.4 10.8 $187.49 $173.85 87% 89% AT C(1) NYMEX GAS(2) Mid-Columbia On-Peak Off-Peak AT C(1) ELECTRIC PJM On-Peak Off-Peak (Per M WD) EQA HEAT RATE(3) TZ6NNY PJM MARKET CAPACIT Y PRICES (1) 24-hour average. (2) NYMEX and TZ6NNY forward gas prices on 3/31/2013. (3) Market Heat Rate PJM on-peak power price divided by TZ6NNY gas price. © PPL Corporation 2013 23 ($ in billions) Note:Corporate and Other capital expenditures average approximately $50 million per year. (1)Figures based on assumed exchange rate of $1.58 / GBP. (2)Expect between 80% and 90% to receive timely returns via ECR mechanism based on historical experience and future projections. Operating Segment Capital Expenditures Declining capital expenditures provide additional financial flexibility © PPL Corporation 2013 24 ($ in billions) (1)Represents capitalization for LKE, as LG&E and KU rate constructs are based on capitalization.Represents Regulatory Asset Value (RAV) for WPD. (2)Figures based on assumed exchange rate of $1.58 / GBP. 2013E - 2017E Regulatory Asset Base(1) CAGR:7.7% Projected Regulated Rate Base Growth © PPL Corporation 2013 25 Free Cash Flow before Dividends (Millions of Dollars) Note:Free Cash Flow forecast updated on an annual basis. Reconciliation of Cash from Operations to Free Cash Flow before Dividends (Millions of dollars) Free Cash Flow before Dividends Free Cash Flow before DividendsReconciliation of Cash from Free Cash Flow before Operations to Free Cash Flow Dividends before Dividends(Millions of Dollars) (Millions of dollars)$314 ($456) ($1,774) ($2,000) ($1,500) ($1,000) ($500) $0 $500 $1,000 $1,500 $2,Cash from Operations $ 2,507 $ 2,716 $ 2,563Increase (Decrease) in cash due to: Capital Expenditures (2,555) (3,105) (4,464) Sale of Assets 381 Other Investing Activities -Net (19) (67) 127Free Cash Flow before Dividends $ 314 $ (456) $ (1,774)Actual Actual ForecastNote: Free Cash Flow forecast updated on an annual basis.© PPLCorporation201325 © PPL Corporation 2013 26 Note:As of March 31, 2013 (1)Excludes $1.15 billion of junior subordinated notes due 2018 that are a component of PPL’s 2010 Equity Units and may be put back to PPL Capital Funding if the remarketing in 2013 is not successful. (2)Excludes $978 million of junior subordinated notes due 2019 that are a component of PPL’s 2011 Equity Units and may be put back to PPL Capital Funding if the remarketing in 2014 is not successful. (3)Bonds defeased in substance in 2008 by depositing sufficient funds with the trustee. (4)Includes $300 million of REset Put Securities due 2035 that are required to be put by the holders in October 2015 either for (a) purchase and remarketing by a remarketing dealer or (b) repurchase by PPL Energy Supply. Debt Maturities Debt Maturities(Millions) PPL Capital Funding LG& E and KU Energy (Holding Co LKE) Louisville Gas & Electric Kentucky Utilities PPL Electric Utilities PPL Energy Supply WPD 2013 $0 0 0 0 0 739 0 (1) 2014 $0 0 0 0 10 304 0 (2) (3) 2015 $0 (4) 0 2016 $0 0 0 0 0 $0 0 0 0 0 4 100 Total $739 $314 $1,304 $814 $104Note: As of March 31, 2013(1) Excludes $1.15 billion of junior subordinated notes due 2018 that are a component of PPL’s 2010 Equity Units and may be put back to PPL Capital Funding if the remarketing in 2013 is not successful. (2) Excludes $978 million of junior subordinated notes due 2019 that are a component of PPL’s 2011 Equity Units and may be put back to PPL Capital Funding if the remarketing in 2014 is not successful. (3) Bonds defeased in substance in 2008 by depositing sufficient funds with the trustee. (4) Includes $300 million of REset Put Securities due 2035 that are required to be put by the holders in October 2015 either for (a) purchase and remarketing by a remarketing dealer or (b) repurchase by PPL Energy Supply.© PPLCorporation201326 © PPL Corporation 2013 27 Liquidity Profile Note:As of March 31, 2013 (1)Effective April 1, 2013, total committed capacity decreased to $150 million. •Credit facilities consist of a diverse bank group, with no bank and its affiliates providing an aggregate commitment of more than 9% of the total committed capacity for the domestic facilities and 13% of the total committed capacity for WPD’s facilities. Liquidity Profile Liquidity Profile Letters of Credit Outstanding & Total Commercial Expiration Facility Paper Backstop Drawn Availability Institution Facility Date (Millions) (Millions) (Millions) (Millions) PPL Energy Supply Syndicated Credit Facility Nov-2017 $3,000 $641 $0 $2,359 Letter of Credit Facility Mar-2014 200 (1) ncommitted Letter of Credit Facilities $3,400 $852 $0 $2,lectric Utilities Syndicated Credit Facility Oct-2017 $300 $126 $0 $174 Asset-backed Credit Facility Sep-2$400 $126 $0 $274 Louisville Gas & Electric Syndicated Credit Facility Nov-2017 $500 $ 70 $ 0 $430 Kentucky Utilities Syndicated Credit Facility Nov-2017 $400 $115 $0 $285 Letter of Credit Facility Apr-2$598 $313 $0 $yndicated Credit Facility Dec-2016 £210 £0 £113 £97 W PD (South West) Syndicated Credit Facility Jan-2(East Midlands) Syndicated Credit Facility Apr-2(West Midlands) Syndicated Credit Facility Apr-2ncommitted Credit Facilities 84 4 0 80 £1,139 £4 £147 £988 Note: As of March 31, 2013 (1) Effective April 1, 2013, total committed capacity decreased to $150 million.• Credit facilities consist of a diverse bank group, with no bank and its affiliates providing an aggregate commitment more than 9% of the total committed capacity for the domestic facilities and 13% of the total committed capacity for WPD’s facilities. © PPLCorporation201327 © PPL Corporation 2013 * Reconciliation of First Quarter Earnings from Ongoing Operations to Reported Earnings © PPL Corporation 2013 *Reconciliation of First Quarter Earnings from Ongoing Operations to Reported EarningsOther asset impairments Acquisition-related adjustments: WPD Midlands Separation benefits Other acquisition-related adjustments Change in U. K. tax rate EEI adjustments Total Special Items Reported Earnings* Adjusted energy-related economic activity, net Foreign currency-related economic hedges Impairments: Other: Earnings from Ongoing Operations Special Items: Year-to-date March 31, 2013 (Millions of Dollars, After-Tax) $ 84 1 1 $ 85 Regulated Kentucky $ 238 78 (1) (2) 75 $ 313 Regulated U. K. $ 64 $ 64 Regulated Pennsylvania $ $ 71 (117) (117) (46) Supply $ (3) $ (3) and Other Corporate $ $ 454 (117) 78 (1) (2) 1 (41) 413 Total Adjustments-nuclear decommissioning trust investments Acquisition-related adjustments: WPD Midlands Separation benefits LKE Net operating loss carryforward and other tax-related adjustments Counterparty bankruptcy Ash basin leak remediation adjustment Total Special Items Foreign currency-related economic hedges Impairments: Other: Reported Earnings* Earnings from Ongoing Operations Special Items: Adjusted energy-related economic activity, net Year-to-date March 31, 2012 Kentucky Regulated $ 38 4 4 $ 42 $ 183 (14) (4) (18) $ 165 Regulated U. K. $ 33 $ 33 Regulated Pennsylvania $ $ (6) 1 upply and Other Corporate $ $ 409 150 (14) 1 (4) 4 (6) 1 otal * Represents net income attributable to PPL Shareowners28 © PPL Corporation 2013 29 Reconciliation of First Quarter Earnings from Ongoing Operations to Reported Earnings Reconciliation of First Quarter Earnings from Ongoing Operations to Reported Earnings Reconciliation of First Quarter Earnings from Ongoing Operations to Reported Earnings (Per Share -Diluted) Kentucky U. K. Pennsylvania Corporate Year-to-date March 31, 2013 (a) Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations Special Items: $ 0.14 $ 0.37 $ 0.10 $ 0.11 $ (0.01) $ 0.71 Adjusted energy-related economic activity, net (0.18) (0.18) Foreign currency-related economic hedges 0.12 0.12 Total Special Items 0.12 (0.18) (0.06) Reported Earnings $ 0.14 $ 0.49 $ 0.10 $ (0.07) $ (0.01) $ 0.65Kentucky U. K. Pennsylvania Corporate Year-to-date March 31, 2012 Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $ 0.06 $ 0.31 $ 0.06 $ 0.27 $ 0.70 Special Items: Adjusted energy-related economic activity, net 0.26 0.26 Foreign currency-related economic hedges (0.02) (0.02) Acquisition-related adjustments: W PD Midlands Separation benefits (0.01) (0.01) LKE Net operating loss carryforward and other tax-related adjustments 0.01 0.01 Other: Counterparty bankruptcy (0.01) (0.01) Total Special Items 0.01 (0.03) 0.25 0.23 Reported Earnings $ 0.07 $ 0.28 $ 0.06 $ 0.52 $ 0.93(a) The " If-Converted Method" was applied to PPL's Equity Units beginning in the first quarter of 2013, resulting in $ 15 million of interest charges (after tax) being added back to net income and approximately 72 million shares of PPL Common Stock being treated as outstanding. Both adjustments are only done for purposes of calculating earnings per share diluted. © PPLCorporation201329 © PPL Corporation 2013 30 Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings Reconciliation of PPL’s Earnings from OngoingOperations to Reported Earnings(Per Share -Diluted)Forecast Actual High Low 2Earnings from Ongoing Operations $ 2.40 $ 2.15 $ 2.42 $ 2.73 Special Items: Adjusted energy-related economic activity, net (0.18) (0.18) 0.07 0.12 Foreign currency-related economic hedges 0.12 0.12 (0.06) 0.01 Impairments:Renewable energy credits (0.01) Other asset impairments (0.03)Acquisition-related adjustments: WPD Midlands 2011 Bridge Facility costs (0.05) Foreign currency loss on 2011 Bridge Facility (0.07) Net hedge gains 0.07 Hedge ineffectiveness (0.02)U. K. stamp duty tax (0.04) Separation benefits (0.02) (0.13) Other acquisition-related adjustments (0.10) LKE Net operating loss carryforward and other tax-related adjustments 0.01 Other: Montana hydroelectric litigation 0.08 LKE discontinued operations (0.01) Litigation settlement -spent nuclear fuel storage 0.06 Change in U.K. tax rate 0.13 0.12 Windfall profits tax litigation (0.07) Counterparty bankruptcy (0.01) (0.01) Wholesale supply cost reimbursement 0.01 Coal contract modification payments (0.03) Line loss adjustment 0.13Total Special Items (0.06) (0.06) 0.18 (0.03) Reported Earnings $ 2.34 $ 2.09 $ 2.60 $ 2.70© PPLCorporation201330 © PPL Corporation 2013 31 Reconciliation of PPL's Earnings from Ongoing Operations to Reported Earnings (a)The results of operations for 2012 are not comparable with 2011 due to the acquisition of WPD Midlands. WPD Midlands' results are consolidated on a one-month lag, and include eight months of results in 2011, as the date of acquisition was April 1, 2011. Reconciliation of PPL's Earnings from OngoingOperations to Reported Earnings(per share -dilute d) Year-to-date December 31, 2012 Earnings from Ongoing Operations Special Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Impairments: Other asset impairments Acquisition-related adjustments: WPD Midlands Separation benefits LKE Net operating loss carryforward and other tax-related adjustments Other: LKE discontinued operations Change in U. K. tax rate Counterparty bankruptcy Coal contract modification payments Line loss adjustment Total Special Items Reported Earnings $ $ 0.33 (0.03) 0.01 (0.01) (0.03) 0.30 Kentucky Regulated $ 1.19 (0.06) (0.02) 0.13 0.13 0.18 $ 1.37 U. K. Regulated (a) $ 0.22 $ 0.22 Pennsylvania Regulated $ $ 0.68 0. 07 (0.01) (0.03) 0.03 0.71 Supply $ $ 2.42 0.07 (0.06) (0.03) (0.02) 0.01 (0.01) 0.13 (0.01) (0.03) 0.13 0.18 2.60 Total Year-to-date Dec ember 31, 2011 Earnings from Ongoing Operations Special Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Impairments : Renewable energy credits Acquisition-related adjustments : WPD Midlands 2011 Bridge Facility costs Foreign currency loss on 2011 Bridge Facility Net hedge gains Hedge ineffectiveness U. K. stamp duty tax Separation benefits Other acquisition-related adjustments Other: Montana hydroelectric litigation Litigation settlement-spent nuclear fuel storage Change in U. K. tax rate Windfall profits tax litigation Counterparty bankruptcy Wholesale supply cost reimbursement Total Special Items Reported Earnings $ $ 0.40 0.40 Regulated Kentucky$ 0.87 0.01 (0.05) (0.07) 0.07 (0.02) (0.04) (0.13) (0.10) 0.12 (0.07) (0.28) $ 0.59 Regulated (a) U. K. $ 0.31 $ 0.31 Regulated Pennsylvania $ $ 1.15 0.12 (0.01) 0.08 0.06 (0.01) 0.01 0.25 1.40 Supply $ $ 2.73 0.12 0.01 (0.01) (0.05) (0.07) 0.07 (0.02) (0.04) (0.13) (0.10) 0.08 0.06 0.12 (0.07) (0.01) 0.01 (0.03) 2.70 Total(a) The results of operations for 2012 are not comparable with 2011 due to the acquisition of WPD Midlands. W PD Midlands' results are consolidated on a one-month lag, and include eight months of results in 2011, as the date of acquisition was April 1, 2011. © PPLCorporation201331 © PPL Corporation 2013 32 Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings (a)Following the sale of PPL's Latin American Businesses, this segment was primarily engaged in regulated electricity delivery operations in the U.K.As a result, the "International Regulated" segment was renamed "U.K. Regulated.“ (b)Includes certain costs incurred prior to the November 1, 2010 acquisition of LKE. Reconciliation of PPL’s Earnings from OngoingOperations to Reported Earnings(per share -diluted) Kentucky U. K. Pennsylvania Year-to-Date December 31, 2010 Regulated Regulated (a) Regulated Supply Other (b) TotalMaine hydroelectric generation business Emission allowances LKE Monetization of certain full-requirement sales contracts Sale of certain non-c ore generation facilities Discontinued cash flow hedges and ineffectiveness Reduction of credit facility 2010 Bridge Facility costs Other acquisition-related adjustments Montana hydroelectric litigation Change in U. K. tax rate Windfall prof its tax litigation Health care reform -tax impact Other : Sales of assets: Impairments : Reported Earnings Acquisition-related adjustments : Special Items : Adjusted energy -related economic activity , net Earnings from Ongoing Operations Total Special Items $ 0.06 $ 0.06 $ 0.53 0.04 0.03 0.07 $ 0.60 $ 0.27 $ 0.27 $ $ 2.27 (0.27) 0.03 (0.02) (0.29) (0.14) (0.06) (0.01) (0.08) (0.02) (0.86) 1.41 $ $ (0.12) (0.05) (0.17) (0.17) $ $ 3.13 (0.27) 0.03 (0.02) (0.29) (0.14) (0.06) (0.01) (0.12) (0.05) (0.08) 0.04 0.03 (0.02) (0.96) 2.17 Kentucky International PennsylvaniaYear-to-Date December 31, 2009 Regulated Regulated (a) Regulated Supply Other Total Special Items : Earnings from Ongoing Operations $ 0.72 $ 0.35 $ 0.88 $ 1.95 Adjusted energy -related economic activity , net (0.59) (0.59) Sales of assets: Latin American businesses (0.07) (0.07) Maine hydroelectric generation business Long Island generation business 0.06 (0.09) 0.06 (0.09) Interest in Wyman Unit 4 (0.01) (0.01) Impairments : Emission allowances (0.05) (0.05) Other asset impairments (0.01) (0.01) Acquisition-related adjustments : Workforce reduction (0.01) (0.01) (0.01) (0.03) Other : Montana hydroelectric litigation (0.01) (0.01) Change in tax accounting method related to repairs (0.01) (0.06) (0.07) Total Special Items (0.08) (0.02) (0.77) (0.87) Reported Earnings $ 0.64 $ 0.33 $ 0.11 $ 1.08(a) Following the sale of PPL's Latin American Businesses, this segment was primarily engaged in regulated electricity delivery operations in the U. K. As a result, the "International Regulated" segment was renamed "U.K. Regulated.“ (b) Includes certain costs incurred prior to the November 1, 2010 acquisition of LKE. © PPLCorporation201332 Gross Margins Summary(Millions of Dollars) 2013 Three Months Ended March 31, 2hange Per Share Diluted (after -tax) KY Gross Margins $ 458 $ 383 $ 75 $ 0.08PA Gross Delivery Margins by Component Distribution Transmission Total $ $ 22453 277 $ 189 48 $ 237 $ 35 5 $ 40 $ 0.03 0.01 $ 0.04 Eastern U. S. Western U. S. Non-trading Net energy trading Total Unregulated Gross Energy Margins by Region$ $ 430 58(11) 477 $ $ 584 $ $ (59) (29) (19) (107) $ $ (0.06) (0.03) (0.02) (0.11)© PPLCorporation201333 © PPL Corporation 2013 34 Reconciliation of First Quarter Margins to Operating Income Reconciliation of First Quarter Margins to Operating IncomeThree Months Ended March 31, 2013 Three Months Ended March 31, 2012 (Millions of Dollars) Unregulated Unregulated Kentucky PA Gross Gross Kentucky PA Gross Gross Gross Delivery Energy Operating Gross Delivery Energy Operating Margins Margins Margins Other Income Margins Margins Margins Other Income Operating Revenues Utility $ 800 $ 512 $ 638 $ 1,950 $ 705 $ 457 $ 552 $ 1,714 PLR intersegment utility revenue (ex pens e) (14) $ 14 (21) $ 21 Unregulated retail electric and gas 246 (9) holesale energy marketing Realized 977 (1) 976 1,,208 Unrealized economic activity (822) (822) et energy trading margins (11) (11) 8 8 Energy-related businesses otal Operating Revenues ,226 (67) 2,,447 1,524 4,112 Operating Expenses Fuel 231 299 (1) (3) 424 Energy purchases Realized 86 172 436 (3) nrealized economic activity (634) (634) ther operation and maintenance 25 22 5 epreciation ax es , other than income 28 8 60 96 25 8 58 91 Energy-related businesses ntercompany eliminations (1) 1 (1) 1 Total Operating Expenses ,,677 3,061 Total $ 458 $ 277 $ 477 $ (519) $ 693 $ 383 $ 237 $ 584 $ (153) $ 1,051© PPLCorporation201334 © PPL Corporation 2013 35 Statements contained in this presentation, including statements with respect to future earnings, cash flows, financing, regulation and corporate strategy are "forward-looking statements" within the meaning of the federal securities laws. Although PPL Corporation believes that the expectations and assumptions reflected in these forward-looking statements are reasonable, these statements are subject to a number of risks and uncertainties, and actual results may differ materially from the results discussed in the statements.
